DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US Publication No. 2010/0140779).
Regarding claim 1, Lin discloses a semiconductor package comprising:
a first semiconductor chip (152) comprising a first surface and a second surface opposite to the first surface, and comprising a first active layer on a portion adjacent to the first surface
a first redistribution structure (140) disposed on the first surface of the first semiconductor chip and connected to the first semiconductor chip, wherein the first redistribution structure comprises a first area and a second area located next to the first area (Figure 3F)
a second semiconductor chip (132) mounted in the first area of the first redistribution structure, wherein the second semiconductor chip comprises a third surface., and a fourth surface opposite to the third surface, and comprising a second active layer disposed on a portion of the second semiconductor chip adjacent to the third surface
conductive posts (130) mounted in the second area of the first redistribution structure
a molding layer (136) at least partially surrounding the second semiconductor chip and the conductive posts on the first redistribution structure
a second redistribution structure (106) disposed on the molding layer and connected to the conductive posts
Regarding claim 2, Lin discloses a passive element (108) disposed in the first area of the first redistribution structure (140).
Regarding claim 3, Lin discloses a planar area occupied by the first area is between about 10% and about 40% of a planar area of the first redistribution structure, and a planar area occupied by the second area is between about 60% and about 90% of a planar area of the first redistribution structure (Figure 3F).
	Regarding claim 6, Lin discloses the molding layer (136) covers the fourth surface of the second semiconductor chip (Figure 3F).
Regarding claim 7, Lin discloses one surface of the molding layer is on the same plane as the fourth surface of the second semiconductor chip, and the fourth surface of the second semiconductor chip is supported by the second redistribution structure (Figure 3F).
Regarding claim 15, Lin discloses a semiconductor package comprising:
a package substrate (102)
a semiconductor device (152) mounted on the package substrate, wherein the semiconductor device comprises:
a first semiconductor chip (132) comprising a first surface and a second surface opposite to the first surface and comprising a first active layer on a portion adjacent to the first surface
a first redistribution structure (140) disposed on the first surface of the first semiconductor chip and comprising a first area and a second area located next to the first area (Figure 3F)
a second semiconductor chip (132) mounted in the first area of the first redistribution structure, comprising a third surface, and a fourth surface opposite to the third surface, and comprising a second active layer on a portion adjacent to the third surface (Figure 3F)
conductive posts (130) mounted in the second area of the first redistribution structure
a molding layer (136) at least partially surrounding the second semiconductor chip and the conductive posts on the first redistribution structure
a second redistribution structure (106) disposed on the molding layer and connected to the conductive posts
a package connection terminal (106) connecting the semiconductor device and the package substrate to each other
Regarding claim 16, Lin discloses the first area is smaller than the second area (Figure 3F).
Regarding claim 17, Lin discloses a length of the first area in a first direction is between about 10% and about 40% of a length of the first redistribution structure in the first direction, a length of the second area in the first direction is between about 60% and about 90% of the length of the first redistribution structure in the first direction, and lengths of the first area and the second area in a second direction perpendicular to the first direction are the same as a length of the first redistribution structure in a second direction (Figure 3F).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Publication No. 2010/0140779) in view of Nikkhoo et al. (US Publication No. 2019/0387615).
Regarding claim 4, Lin discloses the limitations as discussed in the rejection of claim 1 above.  Lin does not disclose a deformation prevention structure attached to the second surface of the first semiconductor chip and comprising a material with a coefficient of thermal expansion less than a coefficient of thermal expansion of the first semiconductor chip.  However, Nikkhoo discloses the use of a deformation support structure (112) which has a lower thermal expansion coefficient than the other layers of the chip (paragraph 23).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the package of Lin to include a lower CTE deformation structure, as taught by Nikkhoo, since it can maintain positional relationships between components by minimizing variations in contractions due to heat (paragraph 23).
Regarding claim 19, Lin discloses the limitations as discussed in the rejection of claim 15 above.  Lin also discloses a passive element (108) disposed in the first area of the first redistribution structure at least partially surrounding by the mold layer (Figure 3F).  Lin does not disclose a deformation prevention structure attached to the second surface of the first semiconductor chip and comprising a material with a coefficient of thermal expansion less than a coefficient of thermal expansion of the first semiconductor chip.  However, Nikkhoo discloses the use of a deformation support structure (112) which has a lower thermal expansion coefficient than the other layers of the chip (paragraph 23).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the package of Lin to include a lower CTE deformation structure, as taught by Nikkhoo, since it can maintain positional relationships between components by minimizing variations in contractions due to heat (paragraph 23).
Regarding claim 20, Lin discloses a length of the conductive posts (130) in a vertical direction is greater than lengths of the second semiconductor chip (132) and the passive clement (108) in the vertical direction (Figure 3F).
Claims 5, 8-10, 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Publication No. 2010/0140779) in view of Hu et al. (US Publication No. 2019/0148342).
Regarding claim 5, Lin discloses the limitations as discussed in the rejection of claim 1 above.  Lin does not disclose the first semiconductor chip is larger than the second semiconductor chip, and a side surface of the first semiconductor chip is on the same plane as the first redistribution structure, the molding layer, and a side surface of the second redistribution structure.  However, Hu discloses a first semiconductor chip (20) on the same plane (4) as the redistribution structure and molding layer.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the first chip to span the entire package width in the same plane as the molding and redistribution structure to minimize warpage and shifts in positional relationships due to CTE mismatches (paragraph 26).
Regarding claim 8, Lin discloses a length of the conductive posts (30) in a vertical direction is greater than a length of the second semiconductor chip (132) in the vertical direction (Figure 3F).  Hu discloses conductive posts are disposed in a zigzag or honeycomb shape (170) in the second area (Figure 16).
Regarding claim 9, Lin discloses a semiconductor package comprising:
a first semiconductor chip (152) comprising a first surface and a second surface, which is opposite to the first surface, and comprising a first active layer on a portion adjacent to the first surface
a first redistribution structure (140) disposed on a first surface of the first semiconductor chip and connected to the first semiconductor chip and comprising a first area and a second area that is next to the first area and is greater than the first area (Figure 3F)
a second semiconductor chip (132) mounted on the first area of the first redistribution structure, comprising a third surface and a fourth surface which is opposite to the third surface and comprising a second active layer, which is formed on a portion adjacent to the third surface (Figure 3F)
a passive element (108) mounted in the first area of the first redistribution structure
conductive posts (130) mounted in the second area of the first redistribution structure
a molding layer (136) at least partially surrounding the second semiconductor chip, the passive element, and the conductive posts on the first redistribution structure
a second redistribution structure (106) disposed on the molding layer and connected to the through electrodes and the conductive posts of the second semiconductor chip
Lin does not disclose a through electrode (134) penetrating at least a portion of the second semiconductor chip and connected to the second active layer.  However, Hu discloses through electrodes (116) penetrating a second semiconductor chip (114).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the second chip of Lin to include TSVs, as taught by Hu, since it maximizes connectivity efficiency among connected devices and metal lines (paragraph 29).
Regarding claim 10, Lin discloses a length of the first area in a first direction is between about 10% and about 40% of a length of the first redistribution structure in. the first direction, a length of the second area in the first direction is between about 60% and about 90% of the length of the first redistribution structure in the first direction, and the sum of the lengths of the first area and the second area in a second direction perpendicular to the first direction is a same as a length of the first redistribution structure in the second direction (Figure 3F).
Regarding claim 12, Lin discloses a surface of the molding layer is on the same plane as the fourth surface of the second semiconductor chip, and the fourth surface of the second semiconductor chip is supported by the second redistribution structure (Figure 3F).
Regarding claim 13, Lin discloses the first semiconductor chip comprises a logic semiconductor chip, and the second semiconductor chip comprises a memory semiconductor chip (paragraph 33).
Regarding claim 14, Hu discloses the first semiconductor chip is larger than the second semiconductor chip, and a side surface of the first semiconductor chip is on the same plane as the first redistribution structure, the molding layer, and a side surface of the second redistribution structure (Figure 10).
Regarding claim 18, Lin discloses the limitations as discussed in the rejection of claim 15 above.   Lin does not disclose the second semiconductor chip further comprises through electrodes configured to penetrate at least a portion of the second semiconductor chip, wherein one side of the through electrodes are connected to the second active layer. and the other side of the through electrodes are connected to the second redistribution structure. and wherein a portion of the through electrodes, which protrude from the fourth surface of the second semiconductor chip, are at least partially surrounded by the molding layer.  However, Hu discloses through electrodes (116) penetrating a second semiconductor chip (114).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the second chip of Lin to include TSVs, as taught by Hu, since it maximizes connectivity efficiency among connected devices and metal lines (paragraph 29).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Publication No. 2010/0140779) in view of Hu et al. (US Publication No. 2019/0148342), and further in view of Nikkhoo et al. (US Publication No. 2019/0387615).
Regarding claim 11, Lin/Hu discloses the limitations as discussed in the rejection of claim 9 above.  Lin/Hu does not disclose a deformation prevention structure attached to the second surface of the first semiconductor chip and comprising a material with a coefficient of thermal expansion less than a coefficient of thermal expansion of the first semiconductor chip.  However, Nikkhoo discloses the use of a deformation support structure (112) which has a lower thermal expansion coefficient than the other layers of the chip (paragraph 23).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the package of Lin/Hu to include a lower CTE deformation structure, as taught by Nikkhoo, since it can maintain positional relationships between components by minimizing variations in contractions due to heat (paragraph 23).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Camacho (US Publication No. 2013/0069222) discloses a first chip (394) and an embedded second chip (358) surrounded by conductive posts (332).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      5/23/2022               Examiner, Art Unit 2897